 

EXECUTION VERSION

 

COLLATERAL MANAGEMENT AGREEMENT

 

dated as of June 5, 2014

 

by and between

 

GOLUB CAPITAL bdc CLO 2014 llc,
as Issuer

 

and

 

GC advisors LLC,
as Collateral Manager

 

 

 

 

 

Table of Contents

 

    Page       Section 1. Definitions 1       Section 2. General Duties and
Authority of the Collateral Manager 5       Section 3. Purchase and Sale
Transactions; Brokerage 10       Section 4. Additional Activities of the
Collateral Manager 12       Section 5. Conflicts of Interest 15       Section 6.
Records; Confidentiality 16       Section 7. Obligations of Collateral Manager
17       Section 8. Compensation 18       Section 9. Benefit of the Agreement 19
      Section 10. Limits of Collateral Manager Responsibility 20       Section
11. No Joint Venture 21       Section 12. Term; Termination 21       Section 13.
Assignments 23       Section 14. Removal for Cause 24       Section 15.
Obligations of Resigning or Removed Collateral Manager 27       Section 16.
Representations and Warranties 27       Section 17. Limited Recourse; No
Petition 30       Section 18. Notices 31       Section 19. Binding Nature of
Agreement; Successors and Assigns 32       Section 20. Entire Agreement;
Amendment 32       Section 21. Governing Law 33       Section 22. Submission to
Jurisdiction 33       Section 23. Waiver of Jury Trial 34       Section 24.
Conflict with the Indenture 34       Section 25. Subordination; Assignment of
Agreement 34       Section 26. Indulgences Not Waivers 34       Section 27.
Costs and Expenses 35       Section 28. Third Party Beneficiary 35       Section
29. Titles Not to Affect Interpretation 35       Section 30. Execution in
Counterparts 35       Section 31. Provisions Separable 36       Section 32.
Gender 36       Section 33. Communications with Rating Agencies 36

  

-i-

 

 

 

COLLATERAL MANAGEMENT AGREEMENT

 

This Collateral Management Agreement (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of June 5, 2014 is
entered into by and between GOLUB CAPITAL BDC CLO 2014 LLC, a Delaware limited
liability company (the “Issuer”) and GC ADVISORS LLC, a Delaware limited
liability company, as collateral manager (together with its successors and
permitted assigns, “GC Advisors” and the “Collateral Manager”).

 

WITNESSETH:

 

WHEREAS, the Notes (as defined in the Indenture) will be issued pursuant to an
Indenture to be dated as of a date on or about June 5, 2014 (the “Indenture”),
between the Issuer and Wells Fargo Bank, National Association, as trustee
(together with any successor trustee permitted under the Indenture, the
“Trustee”);

 

WHEREAS, the Issuer intends to pledge all Collateral Obligations and the other
Assets, all as set forth in the Indenture, to the Trustee as security for the
Issuer’s obligations under the Indenture;

 

WHEREAS, the Issuer desires to appoint GC Advisors as the Collateral Manager to
provide the services described herein and GC Advisors desires to accept such
appointment;

 

WHEREAS, the Indenture authorizes the Issuer to enter into this Agreement,
pursuant to which the Collateral Manager agrees to perform, on behalf of the
Issuer, certain investment management duties with respect to the acquisition,
administration and disposition of Assets in the manner and on the terms set
forth herein and to perform such additional duties as are consistent with the
terms of this Agreement and the Indenture as the Issuer may from time to time
reasonably request; and

 

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Definitions.

 

(a)          As used in this Agreement:

 

“Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as amended.

 

“Affiliate Transaction” shall have the meaning set forth in Section 5(a).

 

“Aggregate Collateral Management Fee” shall have the meaning set forth in
Section 8(a).

 

 

 

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Cause” shall have the meaning set forth in Section 14(a).

 

“Client” shall mean, with respect to any specified Person, any Person or account
for which the specified Person provides investment management services or
investment advice.

 

“Collateral Management Fee” shall have the meaning set forth in Section 8(a).

 

“Collateral Management Fee Shortfall Amount” shall have the meaning set forth in
Section 8(a).

 

“Collateral Manager” shall have the meaning set forth in the preamble.

 

“Collateral Manager Breaches” shall have the meaning set forth in Section 10(a).

 

“Collateral Manager Information” shall mean the Collateral Manager Offering
Circular Information and any amendment or supplement approved by the Collateral
Manager to the Final Offering Circular that supplements or amends any of the
Collateral Manager Offering Circular Information (including any offering
circular approved in writing by the Collateral Manager for additional Notes
issued pursuant to Section 2.13 of the Indenture, or for replacement securities
issued in connection with a Refinancing in part by Class of one or more Classes
of Notes, or any offering circular in connection with a Re-Pricing).

 

“Collateral Manager Notes” shall mean any Notes owned by the Collateral Manager,
an Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control thereover.

 

“Collateral Manager Offering Circular Information” shall mean the information in
the Final Offering Circular set forth under the headings “Risk Factors—Relating
to Certain Conflicts of Interest—Certain Conflicts of Interest Relating to the
Collateral Manager and its Affiliates,” “Risk Factors—Risks Relating to the
Collateral Manager—Past performance of Collateral Manager and its affiliates not
indicative,” “Risk Factors—Risks Relating to the Collateral Manager—The Issuer
will depend on the managerial expertise available to the Collateral Manager and
its key personnel,” “Risk Factors—Relating to Certain Conflicts of Interest—No
Ethical Screens or Information Barriers,” “Risk Factors—Relating to Certain
Conflicts of Interest—Other Potential Conflicts of Interest” and “The Collateral
Manager,” including, in each case, any amendment or supplement to such
information approved by the Collateral Manager that is contained in any
amendment or supplement to the final offering circular (including any offering
circular approved in writing by the Collateral Manager for additional notes
issued pursuant to the provisions of the Indenture described under “Description
of the Notes—The Indenture—Additional Issuance” or for replacement securities
issued in connection with a Refinancing in part by Class of one or more Classes
of Notes, or any offering circular in connection with a Re-Pricing).

 

2

 

 

“Collateral Principal Amount” shall mean, as of any date of determination, the
sum of (a) the aggregate outstanding principal balance of the Collateral
Obligations (other than Defaulted Obligations, except as otherwise expressly set
forth herein) and (b) without duplication, the amounts on deposit in any Account
(including Eligible Investments therein but excluding the Revolver Funding
Account) representing Principal Proceeds; provided that for purposes of
calculating the Concentration Limitations, Defaulted Obligations shall be
included in the Collateral Principal Amount with a principal balance equal to
the Defaulted Obligation Balance thereof.

 

“Cumulative Deferred Management Fee” shall have the meaning set forth in Section
8(a).

 

“Current Deferred Management Fee” shall have the meaning set forth in Section
8(a).

 

“Expenses” shall have the meaning set forth in Section 10(b).

 

“Fee Basis Amount” shall mean, as of any date of determination, the sum of (a)
the Collateral Principal Amount, (b) the aggregate outstanding principal balance
of all Defaulted Obligations and (c) the aggregate amount of all Principal
Financed Accrued Interest.

 

“Final Offering Circular” shall mean the final offering circular, dated as of
June 3, 2014 with respect to the Notes.

 

“Indemnified Party” shall have the meaning set forth in Section 10(b).

 

“Indenture” shall have the meaning set forth in the recitals hereto.

 

“Independent Review Party” shall have the meaning set forth in Section 5(a).

 

“Instrument of Acceptance” shall have the meaning set forth in Section 12(c).

 

“Internal Policies” shall have the meaning set forth in Section 3(b).

 

“Issuer” shall have the meaning set forth in the preamble.

 

“Losses” shall have the meaning set forth in Section 10(b).

 

“Majority” shall mean, with respect to (i) any Class or Classes of Notes, the
holders of more than 50% of the Aggregate Outstanding Amount of the Notes of
such Class or Classes, as applicable, and (ii) the Interests, the holders of
more than 50% of the Interests.

 

“Material Adverse Effect” shall mean, with respect to any event or circumstance,
a material adverse effect on (a) the business, financial condition (other than
the performance of the Assets) or operations of the Issuer, taken as a whole,
(b) the validity or enforceability of the Indenture, this Agreement or the
Issuer’s Organizational Instruments or (c) the existence, perfection, priority
or enforceability of the Trustee’s lien on the Assets.

 

3

 

 

“Offering Circulars” shall mean, collectively, the Final Offering Circular, the
Second Preliminary Offering Circular and the Preliminary Offering Circular.

 

“Organizational Instruments” shall mean the memorandum and articles of
association or certificate of incorporation and bylaws (or the comparable
documents for the applicable jurisdiction), in the case of a corporation, or the
partnership agreement, in the case of a partnership, or the certificate of
formation and limited liability company agreement (or the comparable documents
for the applicable jurisdiction), in the case of a limited liability company.

 

“Owner” shall mean, with respect to any Person, any direct or indirect
shareholder, member, partner or other equity or beneficial owner thereof.

 

“Preliminary Offering Circular” shall mean the preliminary offering circular,
dated April 24, 2014 with respect to the Notes.

 

“Prime Rate” shall mean the rate announced by the Bank from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by the Bank or any other specified financial institution in connection
with extensions of credit to debtors.

 

“Proceedings” shall have the meaning set forth in Section 22.

 

“Related Person” shall mean, with respect to any Person, the owners of the
equity interests therein, directors, officers, employees, managers, agents and
professional advisors thereof.

 

“Responsible Officer” shall mean, with respect to any Person, any duly
authorized director, officer or manager of such Person with direct
responsibility for the administration of the applicable agreement and also, with
respect to a particular matter, any other duly authorized director, officer or
manager of such Person to whom such matter is referred because of such
director’s, officer’s or manager’s knowledge of and familiarity with the
particular subject. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

 

“Second Preliminary Offering Circular” shall mean the Second Preliminary
Offering Circular, dated May 12, 2014, with respect to the Notes.

 

“Statement of Cause” shall have the meaning set forth in Section 14(a).

 

“Supermajority” shall mean, with respect to any Class or Classes of Notes, the
Holders of at least 66-2/3% of the Aggregate Outstanding Amount of the Notes of
such Class or Classes, as applicable.

 

“Termination Notice” shall have the meaning set forth in Section 14(a).

 

4

 

 

“Transaction” shall mean any action taken by the Collateral Manager on behalf of
the Issuer with respect to the Assets, including, without limitation, (i)
selecting the Collateral Obligations and Eligible Investments to be acquired by
the Issuer, (ii) investing and reinvesting the Assets, (iii) amending, waiving
and/or taking any other action commensurate with managing the Assets and (iv)
instructing the Trustee with respect to any acquisition, disposition or tender
of a Collateral Obligation, Equity Security, Eligible Investment or other assets
received in respect thereof in the open market or otherwise by the Issuer.

 

“Trustee” shall have the meaning set forth in the recitals hereto.

 

(b)          Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned thereto in the Indenture. Unless the context
requires otherwise, references to “Section” mean a section of this Agreement.

 

Section 2.          General Duties and Authority of the Collateral Manager.

 

(a)          GC Advisors is hereby appointed as Collateral Manager of the Issuer
for the purpose of performing certain investment management functions including,
without limitation, supervising and directing the investment and reinvestment of
the Collateral Obligations and Eligible Investments and performing certain
administrative functions on behalf of the Issuer in accordance with the
applicable provisions of this Agreement, the Collateral Administration Agreement
and the Indenture, and GC Advisors hereby accepts such appointment. Except as
may otherwise be expressly provided in this Agreement or the Indenture, the
Collateral Manager will perform its obligations hereunder and under the
Indenture with reasonable care and in good faith, (i) using a degree of skill
and attention no less than the higher of (a) that which the Collateral Manager
exercises with respect to comparable assets that it may manage for itself and
its other clients and (b) the customary and usual collateral management
practices that a prudent collateral manager of national recognition in the
United States would use to manage comparable assets for its own account and for
the account of others, and (ii) in accordance with the Collateral Manager’s
existing practices and procedures with respect to investing in the assets of the
nature and character of the Assets. To the extent not inconsistent with the
foregoing, the Collateral Manager will follow its customary standards, policies
and procedures in performing its duties under this Agreement and the Indenture.

 

(b)          Subject to Section 2(a), Section 2(c)(i), Section 2(e), Section 5,
Section 7 and Section 10 and to the applicable provisions of the Indenture and
of this Agreement, the Collateral Manager shall, and is hereby authorized to:

 

(i)          select the Collateral Obligations and Eligible Investments to be
acquired, sold, terminated or otherwise disposed of by the Issuer;

 

(ii)         invest and reinvest the Assets (provided that investments and
reinvestments in Collateral Obligations are subject to certain conditions and
are not to be permitted after the Reinvestment Period);

 

5

 

 

(iii)        instruct the Trustee with respect to any acquisition, disposition
or tender of, or Offer with respect to, a Collateral Obligation, Equity
Security, Eligible Investment or other assets received in respect thereof in the
open market or otherwise by the Issuer; and

 

(iv)        perform all other tasks and may, in the Collateral Manager’s
discretion, take all other actions that are specified, or not inconsistent with,
the duties of the Collateral Manager set forth in the Indenture, the Collateral
Administration Agreement or this Agreement.

 

The Collateral Manager shall, and is hereby authorized to, perform its
obligations hereunder and under the Indenture and the Collateral Administration
Agreement in a manner which is consistent with the terms hereof and of the
Indenture and the Collateral Administration Agreement. The Collateral Manager
will not be bound to comply with any supplement to the Indenture, however, until
it has received a copy of any such supplement from the Issuer or the Trustee and
unless the Collateral Manager has consented thereto, as provided in the
Indenture.

 

Notwithstanding anything to the contrary in this Section 2(b), none of the
services performed by the Collateral Manager shall result in or be construed as
resulting in an obligation to perform any of the following: (i) the Collateral
Manager acting repeatedly or continuously as an intermediary in securities for
the Issuer; (ii) the Collateral Manager providing investment banking services to
the Issuer; or (iii) the Collateral Manager having direct contact with, or
actively soliciting or finding, outside investors to invest in the Issuer.

 

(c)          Subject to the provisions concerning its general duties and
obligations as set forth in paragraphs (a) and (b) above and the terms of the
Indenture, the Collateral Manager shall provide, and is hereby authorized to
provide, the following services to the Issuer:

 

6

 

 

(i)          The Collateral Manager shall perform the investment-related duties
and functions (including, without limitation, the furnishing of Issuer Orders
and Responsible Officer’s certificates) as are expressly required hereunder and
under the Indenture with regard to acquisitions, sales or other dispositions of
Collateral Obligations, Equity Securities, Eligible Investments and other assets
permitted to be acquired or sold under, and subject to, the Indenture (including
any proceeds received by way of Offers, workouts and restructurings on assets
owned by the Issuer) and shall comply with the Investment Criteria and the other
requirements in the Indenture. The Collateral Manager shall have no obligation
to perform any other duties other than as expressly specified herein or in the
Indenture and the Collateral Manager shall be subject to no implicit obligations
of any kind. The Issuer hereby irrevocably (except as provided below) appoints
the Collateral Manager as its true and lawful agent and attorney-in-fact (with
full power of substitution) in its name, place and stead and at its expense, in
connection with the performance of its duties provided for in this Agreement or
in the Indenture, including, without limitation, the following powers: (A) to
give or cause to be given any necessary receipts or acquittance for amounts
collected or received hereunder, (B) to make or cause to be made all necessary
transfers of the Collateral Obligations, Equity Securities and Eligible
Investments in connection with any acquisition, sale or other disposition made
pursuant hereto and the Indenture, (C) to execute (under hand, under seal or as
a deed) and deliver or cause to be executed and delivered on behalf of the
Issuer all necessary or appropriate bills of sale, assignments, agreements and
other instruments in connection with any such acquisition, sale or other
disposition and (D) to execute (under hand, under seal or as a deed) and deliver
or cause to be executed and delivered on behalf of the Issuer any consents,
votes, proxies, waivers, notices, amendments, modifications, agreements,
instruments, orders or other documents in connection with or pursuant to this
Agreement or the Indenture and relating to any Collateral Obligation, Equity
Security or Eligible Investment. The Issuer hereby ratifies and confirms all
that such attorney-in-fact (or any substitute) shall lawfully do hereunder and
pursuant hereto and authorizes such attorney-in-fact to exercise full discretion
and act for the Issuer in the same manner and with the same force and effect as
the managers or officers of the Issuer might or could do in respect of the
performance of such services, as well as in respect of all other things the
Collateral Manager deems necessary or incidental to the furtherance or conduct
of such services, subject in each case to the other terms of this Agreement. The
Issuer hereby authorizes such attorney-in-fact, in its sole discretion (but
subject to applicable law and the provisions of this Agreement and the
Indenture), to take all actions that it considers reasonably necessary and
appropriate in respect of the Assets, this Agreement, the Indenture and the
other Transaction Documents. Nevertheless, if so requested by the Collateral
Manager or by a purchaser of any Collateral Obligation, Equity Security or
Eligible Investment, the Issuer shall ratify and confirm any such sale or other
disposition by executing and delivering to the Collateral Manager or such
purchaser all proper bills of sale, assignments, releases, powers of attorney,
proxies, dividends, other orders and other instruments as may reasonably be
designated in any such request. Except as otherwise set forth and provided for
herein, this grant of power of attorney is coupled with an interest, and it
shall survive and not be affected by the subsequent dissolution or bankruptcy of
the Issuer. Notwithstanding anything herein to the contrary, the appointment
herein of the Collateral Manager as the Issuer’s agent and attorney-in-fact
shall automatically cease and terminate upon the effective date of any
termination of this Agreement, the resignation of the Collateral Manager
pursuant to Section 12 or any removal of the Collateral Manager pursuant to
Section 14. Each of the Collateral Manager and the Issuer shall take such other
actions, and furnish such certificates, opinions and other documents, as may be
reasonably requested by the other party hereto in order to effectuate the
purposes of this Agreement and to facilitate compliance with applicable laws and
regulations and the terms of this Agreement and the Indenture.

 

(ii)         The Collateral Manager shall instruct the Issuer with respect to
the acquisition of Collateral Obligations by the Issuer in accordance with the
Indenture.

 

7

 

 

(iii)        The Collateral Manager shall monitor the Assets on behalf of the
Issuer on an ongoing basis and shall provide or cause to be provided to the
Issuer all reports, schedules and other data reasonably available to the
Collateral Manager that the Issuer is required to prepare and deliver or cause
to be prepared and delivered under the Indenture, in such forms and containing
such information required thereby, in reasonably sufficient time for such
required reports, schedules and data to be reviewed and delivered by or on
behalf of the Issuer to the parties entitled thereto under the Indenture.
Pursuant to the terms of the Collateral Administration Agreement, the Collateral
Administrator shall provide certain reports, schedules and calculations to the
Collateral Manager regarding the Collateral Obligations. The obligation of the
Collateral Manager to furnish such information is subject to the Collateral
Manager’s timely receipt of necessary reports and the appropriate information
from the Person responsible for the delivery of or preparation of such reports
and such information (including without limitation, Obligors of the Collateral
Obligations, the Rating Agencies, the Trustee and the Collateral Administrator)
and to any confidentiality restrictions with respect thereto. The Collateral
Manager shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing reasonably believed by it to be genuine and to have
been signed or sent by a Person that the Collateral Manager has no reason to
believe is not duly authorized. The Collateral Manager also may rely upon any
statement made to it orally or by telephone and made by a Person the Collateral
Manager has no reason to believe is not duly authorized, and shall not incur any
liability for relying thereon. The Collateral Manager is entitled to rely on any
other information furnished to it by third parties that it reasonably believes
in good faith to be genuine.

 

(iv)        The Collateral Manager, on behalf of the Issuer, shall be
responsible for obtaining, to the extent reasonably practicable and to the
extent such information is readily available to it, any information concerning
whether a Collateral Obligation is a Discount Obligation or has become a
Defaulted Obligation, a Credit Risk Obligation, a Deferring Obligation, a
Current Pay Obligation or a Credit Improved Obligation.

 

(v)         The Collateral Manager may, subject to and in accordance with the
Indenture, as agent of the Issuer and on behalf of the Issuer, direct the
Trustee to take any of the following actions with respect to a Collateral
Obligation, Equity Security or Eligible Investment:

 

(A)         purchase or otherwise acquire such Collateral Obligation or Eligible
Investment;

 

(B)         retain such Collateral Obligation, Equity Security or Eligible
Investment;

 

(C)         sell or otherwise dispose of such Collateral Obligation, Equity
Security or Eligible Investment (including any assets received by way of Offers,
workouts and restructurings on assets owned by the Issuer) in the open market or
otherwise;

 

(D)         if applicable, tender such Collateral Obligation, Equity Security or
Eligible Investment;

 

(E)         if applicable, consent to or refuse to consent to any proposed
amendment, modification, restructuring, exchange, waiver or Offer;

 

8

 

 

(F)         retain or dispose of any securities or other property (if other than
cash) received by the Issuer;

 

(G)         waive any default with respect to any Defaulted Obligation;

 

(H)         vote to accelerate the maturity of any Defaulted Obligation;

 

(I)         participate in a committee or group formed by creditors of an issuer
or a borrower under a Collateral Obligation, Eligible Investment or Equity
Security;

 

(J)         after or in connection with the payment in full of all amounts owed
under the Notes and the termination without replacement of the Indenture or in
connection with any redemption of the Notes (other than a Refinancing), advise
the Issuer as to when, in the view of the Collateral Manager, it would be in the
best interest of the Issuer to liquidate all or a portion of the Issuer’s
investment portfolio (and, if applicable, after discharge of the Indenture) and
render such assistance as may be necessary or required by the Issuer in
connection with such liquidation or any actions necessary to effectuate a
redemption of the Notes (other than a Refinancing);

 

(K)         advise and assist the Issuer with respect to the valuation of the
Assets, to the extent required or permitted by the Indenture;

 

(L)         provide strategic and financial planning (including advice on
utilization of assets), financial statements and other similar reports;

 

(M)         negotiate, modify or amend any loan for the Issuer as authorized by
the Indenture in accordance with a refinancing; and

 

(N)         exercise any other rights or remedies with respect to such
Collateral Obligation, Equity Security or Eligible Investment as provided in the
Underlying Instruments of the obligor or issuer under such Assets or the other
documents governing the terms of such Assets or take any other action consistent
with the terms of this Agreement or the Indenture which the Collateral Manager
reasonably determines to be in the best interests of the Issuer.

 

(vi)        The Collateral Manager may, upon request of the Issuer, retain
accounting, tax, counsel and other professional services on behalf of the Issuer
as may be needed by the Issuer.

 

(vii)       In connection with the acquisition of any loan or Participation
Interest by the Issuer, the Collateral Manager shall prepare, on behalf of the
Issuer, the information required to be delivered to the Trustee pursuant to the
Indenture.

 

9

 

 

(viii)      Where the Collateral Manager executes on behalf of the Issuer an
agreement or instrument pursuant to which any security interest over any assets
of the Issuer is created or released, the Collateral Manager shall promptly give
written notice thereof to the Issuer and shall provide the Issuer with such
information and/or copy documentation in respect thereof as the Issuer may
reasonably require.

 

(d)          In performing its duties hereunder and when exercising its
discretion and judgment in connection with any transactions involving the
Assets, the Collateral Manager shall carry out any reasonable written directions
of the Issuer for the purpose of the Issuer’s compliance with its Organizational
Instruments and the Indenture; provided that such directions are not
inconsistent with any provision of this Agreement or the Indenture by which the
Collateral Manager is bound or prohibited by applicable law.

 

(e)          In providing services hereunder, the Collateral Manager may,
without the consent of any party, delegate to third parties (including without
limitation its Affiliates) the duties assigned to the Collateral Manager under
this Agreement, and employ third parties (including without limitation its
Affiliates) to render advice (including investment advice), to provide services
to arrange for trade execution and otherwise provide assistance to the Issuer,
and to perform any of the Collateral Manager’s duties under this Agreement;
provided that the Collateral Manager shall not (i) delegate investment decision
making responsibilities to non-Affiliates or (ii) be relieved of any of its
duties hereunder regardless of the performance of any services by third parties,
including Affiliates.

 

Section 3.          Purchase and Sale Transactions; Brokerage.

 

(a)          The Collateral Manager, subject to and in accordance with the
Indenture, hereby agrees that it shall cause any Transaction to be conducted on
terms and conditions negotiated on an arm’s-length basis and in accordance with
applicable law. Except as expressly permitted under the Indenture, no Assets
(other than any Delayed Drawdown Collateral Obligations or Revolving Collateral
Obligations) shall be purchased if such Assets may give rise to any obligation
or liability on the Issuer’s part to take any action or make any payment other
than at the Issuer’s option. Further, the Collateral Manager will not cause or
allow the Issuer to acquire any Obligation of a Portfolio Company.

 

10

 

 

(b)          The Collateral Manager will seek to obtain best execution (but
shall have no obligation to obtain the lowest price available) for all orders
placed with respect to any Transaction, in a manner permitted by law and in a
manner it believes to be in the best interests of the Issuer. Subject to the
preceding sentence, the Collateral Manager may, in the allocation of business,
select brokers and/or dealers with whom to effect trades on behalf of the Issuer
and may open cash trading accounts with such brokers and dealers (provided that
none of the Assets may be credited to, held in or subject to the lien of the
broker or dealer with respect to any such account). In addition, subject to the
first sentence of this paragraph, the Collateral Manager may, in the allocation
of business, take into consideration research and other brokerage services
furnished to the Collateral Manager or its Affiliates by brokers and dealers
which are not Affiliates of the Collateral Manager; provided that the Collateral
Manager in good faith believes that the compensation for such services rendered
by such brokers and dealers complies with the requirements of Section 28(e) of
the Securities Exchange Act of 1934, as amended (“Section 28(e)”), or in the
case of principal or fixed income transactions for which the “safe harbor” of
Section 28(e) may not be available, the amount of the spread charged is
reasonable in relation to the value of the research and other brokerage services
provided. Such services may be used by the Collateral Manager in connection with
its other advisory activities or investment operations. The Collateral Manager
may aggregate sales and purchase orders placed with respect to the Assets with
similar orders being made simultaneously for other accounts managed by the
Collateral Manager or with accounts of the Affiliates of the Collateral Manager,
if in the Collateral Manager’s reasonable judgment such aggregation can be
expected to result in an overall economic benefit to the Issuer, taking into
consideration the advantageous selling or purchase price, brokerage commissions
or other expenses, as well as the availability of such Assets or any other
basis. In accounting for such aggregated order price, commissions and other
expenses may be apportioned on a weighted average basis. When a Transaction
occurs as part of any aggregate sales or purchase orders, the objective of the
Collateral Manager will be to use commercially reasonable efforts to allocate
the executions among the accounts in a manner that is fair and equitable over
time and that the Collateral Manager believes, in its reasonable business
judgment, to be appropriate and in accordance with its internal policies and
procedures (as such may be amended from time to time, the “Internal Policies”)
and applicable law.

 

(c)          The Issuer acknowledges and agrees that (i) the determination by
the Collateral Manager of any benefit to the Issuer will be subjective and will
represent the Collateral Manager’s evaluation at the time that such decision is
made the Issuer may benefit from relatively better purchase or sales prices,
lower brokerage commissions, lower transaction costs and expenses, beneficial
timing of transactions or any combination of any of these and/or other factors
and (ii) the Collateral Manager shall be fully protected with respect to any
such determination to the extent the Collateral Manager acts in accordance with
Section 2(a). The Issuer acknowledges and agrees that the Collateral Manager is
the investment adviser to the Transferor, which is the holder of a beneficial
interest in the Outstanding Class C Notes and the Interests on and potentially
after the Closing Date and that accounts advised or sub-advised by the
Collateral Manager or its Affiliates may acquire other Notes and that such
investments may give rise to conflicts of interest between the Collateral
Manager’s duties to the Issuer under this Agreement and the interests of the
Collateral Manager, its Affiliates or its Related Persons and such other
accounts.

 

(d)          Subject to compliance with applicable laws and regulations and
subject to the Indenture and the Collateral Manager’s execution obligations
described in Sections 3(a), 3(b) and 3(e) and the covenants set forth in Section
5, the Collateral Manager is hereby authorized to effect client cross
transactions where the Collateral Manager causes a Transaction to be effected
between the Issuer and another account advised by the Collateral Manager or any
of its Affiliates; provided that, if and to the extent required by the Advisers
Act, such authorization is terminable prior to the initiation of any such cross
transaction at the Issuer’s option without penalty on a prospective basis. Such
termination shall be effective upon receipt by the Collateral Manager of written
notice from the board of directors of the Golub BDC (as defined below), as
designated manager of the Issuer. Subject to the Collateral Manager’s execution
obligations described in Sections 3(a), 3(b) and 3(e) and the covenants set
forth in Section 5, the Collateral Manager is hereby authorized to effect
transactions described in the second sentence of Section 5 and transactions
where the Issuer may invest in securities of issuers in which the Collateral
Manager and/or its Affiliates or accounts managed by the Collateral Manager or
its Affiliates have a debt, equity or participation interest, in each case in
accordance with applicable law.

 

11

 

 

(e)          The Issuer acknowledges and agrees that the Collateral Manager or
any of its Affiliates may acquire or sell obligations or securities, for its own
account or for the accounts of its Clients, without either requiring or
precluding the acquisition or sale of such obligations or securities for the
account of the Issuer subject to applicable law. Such investments may be similar
or different from those made on behalf of the Issuer as to direction, amount,
timing or other terms. The Issuer acknowledges that the Collateral Manager and
its Affiliates may enter into, for their own accounts or for the accounts of
others, credit default swaps relating to obligors and issuers with respect to
the Collateral Obligations included in the Assets.

 

(f)          The Issuer agrees that neither the Collateral Manager nor any of
its Affiliates is under any obligation to offer all investment opportunities of
which they become aware to the Issuer or to account to the Issuer for (or share
with the Issuer or inform the Issuer of) any such transaction or any benefit
received by them from any such transaction. The Issuer understands that the
Collateral Manager and/or its Affiliates may have, for their own accounts or for
the accounts of others, portfolios with substantially the same portfolio
criteria as are applicable to the Issuer. Furthermore, the Collateral Manager
and/or its Affiliates may make an investment on behalf of any Client or on their
own behalf without offering the investment opportunity or making any investment
on behalf of the Issuer and, accordingly, investment opportunities may not be
allocated among all such Clients. The Issuer acknowledges that affirmative
obligations may arise in the future, whereby the Collateral Manager and/or its
Affiliates are obligated to offer certain investments to Clients before or
without the Collateral Manager’s offering those investments to the Issuer. The
Issuer agrees that the Collateral Manager may make investments on behalf of the
Issuer in securities or obligations that it has declined to invest in or enter
into for its own account, the account of any of the Collateral Manager or its
Affiliates or the account of any other Client.

 

Section 4.          Additional Activities of the Collateral Manager.

 

Nothing herein shall prevent the Collateral Manager or any of its Affiliates
from engaging in other businesses, or from rendering services of any kind to the
Issuer, the Trustee, the Initial Purchaser, any holder or beneficial owner of a
Note or their respective Affiliates or any other Person or entity regardless of
whether such business is in competition with the Issuer or otherwise. Without
prejudice to the generality of the foregoing, partners, members, shareholders,
directors, managers, officers, employees and agents of the Collateral Manager,
Affiliates of the Collateral Manager, and the Collateral Manager may:

 

(a)          serve as managers or directors (whether supervisory or managing),
officers, employees, partners, agents, nominees or signatories for the Issuer or
any Affiliate thereof, or for any obligor or issuer in respect of any of the
Collateral Obligations, Equity Securities or Eligible Investments or any
Affiliate thereof, to the extent permitted by their respective Organizational
Instruments and Underlying Instruments, as from time to time amended, or by any
resolutions duly adopted by the Issuer, its Affiliates or any obligor or issuer
in respect of any of the Collateral Obligations, Eligible Investments or Equity
Securities (or any Affiliate thereof) pursuant to their respective
Organizational Instruments;

 

12

 

 

(b)          receive fees for services of whatever nature rendered to the
obligor or issuer in respect of any of the Collateral Obligations, Eligible
Investments or Equity Securities or any Affiliate thereof;

 

(c)          be retained to provide services unrelated to this Agreement to the
Issuer or its Affiliates, and be paid therefor, on an arm’s-length basis;

 

(d)          be a secured or unsecured creditor of, or hold a debt obligation of
or equity interest in, the Issuer or any Affiliate thereof or any obligor or
issuer of any Collateral Obligation, Eligible Investment or Equity Security or
any Affiliate thereof;

 

(e)          subject to Section 3(b), Section 5 and applicable law sell any
Collateral Obligation or Eligible Investment to, or purchase or acquire any
Collateral Obligation, Equity Security or Eligible Investment from, the Issuer
while acting in the capacity of principal or agent;

 

(f)          underwrite, arrange, structure, originate, syndicate, act as a
distributor of or make a market in any Collateral Obligation, Equity Security or
Eligible Investment;

 

(g)          serve as a member of any “creditors’ board”, “creditors’ committee”
or similar creditor group with respect to any Collateral Obligation, Defaulted
Obligation, Eligible Investment or Equity Security; or

 

(h)          act as collateral manager, portfolio manager, investment manager
and/or investment adviser or sub-adviser in collateralized bond obligation
vehicles, collateralized loan obligation vehicles and other similar warehousing
or financing vehicles or other investment vehicles.

 

As a result, such individuals may possess information relating to obligors and
issuers of Collateral Obligations that is (a) not known to or (b) known but
restricted as to its use by the individuals at the Collateral Manager
responsible for monitoring the Collateral Obligations and performing the other
obligations of the Collateral Manager under this Agreement. Each of such
ownership and other relationships may result in securities laws restrictions on
transactions in such securities by the Issuer and otherwise create conflicts of
interest for the Issuer. The Issuer acknowledges and agrees that, in all such
instances, the Collateral Manager and its Affiliates may in their discretion
make investment recommendations and decisions that may be the same as or
different from those made with respect to the Issuer’s investments and they have
no duty, in making or managing such other investments, to act in a way that is
favorable to the Issuer.

 

13

 

 

The Issuer acknowledges that there are generally no ethical screens or
information barriers among the Collateral Manager and certain of its Affiliates
of the type that many firms implement to separate Persons who make investment
decisions from others who might possess material, non-public information that
could influence such decisions. The officers or Affiliates of the Collateral
Manager may possess information relating to obligors of Collateral Obligations
that is not known to the individuals at the Collateral Manager responsible for
monitoring the Collateral Obligations and performing the other obligations under
this Agreement. The Collateral Manager may from time to time come into
possession of material nonpublic information that limits the ability of the
Collateral Manager to effect a transaction for the Issuer, and the Issuer's
investments may be constrained as a consequence of the Collateral Manager's
inability to use such information for advisory purposes or otherwise to effect
transactions that otherwise may have been initiated on behalf of its clients,
including the Issuer.

 

Unless the Collateral Manager determines in its sole discretion that a
Transaction complies with the provisions of Section 5, the Collateral Manager
will not direct the Trustee to acquire or sell securities issued by (i) Persons
of which the Collateral Manager, any of its Affiliates or any of its officers,
directors or employees are directors or officers, (ii) Persons of which the
Collateral Manager, or any of its respective Affiliates act as principal or
(iii) Persons about which the Collateral Manager or any of its Affiliates have
material non-public information which the Collateral Manager deems would
prohibit it from advising as to the trading of such securities in accordance
with applicable law.

 

It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons which may have investment policies similar
to or different from those followed by the Collateral Manager with respect to
the Assets and which may own securities or obligations of the same class, or
which are of the same type, as the Collateral Obligations or the Eligible
Investments or other securities or obligations of the obligors or issuers of the
Collateral Obligations or the Eligible Investments as well as other assets that
are the same or similar to other assets owned by the Issuer. The Collateral
Manager will be free, in its sole discretion, to make recommendations to others,
or effect transactions on behalf of itself or for others, which may be the same
as or different from those effected with respect to the Assets. Nothing in the
Indenture and this Agreement shall prevent the Collateral Manager or any of its
Affiliates, acting either as principal or agent on behalf of others, from buying
or selling, or from recommending to or directing any other account to buy or
sell, at any time, securities or obligations of the same kind or class, or
securities or obligations of a different kind or class of the same obligor or
issuer, as those directed by the Collateral Manager to be purchased or sold on
behalf of the Issuer. It is understood that, to the extent permitted by
applicable law, the Collateral Manager, its Owners, their Affiliates or their
respective Related Persons or any member of their families or a Person or entity
advised by the Collateral Manager may have an interest in a particular
transaction or in securities or obligations of the same kind or class, or
securities or obligations of a different kind or class of the same obligor or
issuer, as those whose acquisition or sale the Collateral Manager may direct
hereunder. If, in light of market conditions and investment objectives, the
Collateral Manager determines that it would be advisable to purchase the same
item of Collateral Obligation both for the Issuer, and either the proprietary
account of the Collateral Manager or any Affiliate of the Collateral Manager or
another client of the Collateral Manager, the Collateral Manager will allocate
such investment opportunities across such entities for which such opportunities
are appropriate consistent with (i) its Internal Policies, as the same may be
amended from time to time, (ii) any applicable requirements of the Advisers Act
and (iii) any allocation and/or co-investment policy or agreement entered into
with any such entity. The Collateral Manager shall use commercially reasonable
efforts to allocate such investment opportunities in a manner that will be fair
and equitable over time. The Issuer agrees that, in the course of managing the
Collateral Obligations held by the Issuer, the Collateral Manager may consider
its relationships with other Clients (including obligors and issuers) and its
Affiliates. The Collateral Manager may decline to make a particular investment
for the Issuer in view of such relationships.

 

14

 

 

The Issuer acknowledges that the Collateral Manager and its Affiliates or their
other clients may make and/or hold investments in an obligor’s or issuer’s
obligations or securities that may be pari passu, senior or junior in ranking to
an investment in such obligor’s or issuer’s obligations or securities made
and/or held by the Issuer, or otherwise have interests different from or adverse
to those of the Issuer.

 

Section 5.          Conflicts of Interest.

 

Subject to compliance with applicable laws and regulations and subject to this
Agreement and the Indenture, the Collateral Manager is hereby authorized to
effect client cross transactions where the Collateral Manager may cause the
Issuer and direct the Trustee to acquire a Collateral Obligation or Eligible
Investment from, or sell a Collateral Obligation, Equity Security or Eligible
Investment to, any client advised by the Collateral Manager or any of its
Affiliates for market value (or, in the case of a sale to any such client or its
Affiliate, for at least market value) or, in the absence of a readily
ascertainable market value, at an amount that is equal to “fair value” (or, in
the case of a sale to any such client or its Affiliate, for an amount that is at
least equal to “fair value”) as reasonably determined by the Collateral Manager
in accordance with its relevant policies and procedures. Subject to compliance
with applicable laws and regulations and subject to this Agreement and the
Indenture, the Collateral Manager may effect transactions where the Collateral
Manager may cause the Issuer and direct the Trustee to acquire a Collateral
Obligation or Eligible Investment from, or sell a Collateral Obligation, Equity
Security or Eligible Investment to, the Collateral Manager or any of its
Affiliates for market value (or, in the case of a sale to any such client or its
Affiliate, for at least market value) or, in the absence of a readily
ascertainable market value, at an amount that is equal to “fair value” (or, in
the case of a sale to any such client or its Affiliate, for an amount that is at
least equal to “fair value”) as reasonably determined by the Collateral Manager
in accordance with its relevant policies and procedures; provided that the
Collateral Manager shall obtain the Issuer’s written consent through the
Independent Review Party as provided herein if any such transaction requires the
consent of the Issuer under Section 206(3) of the Advisers Act (an “Affiliate
Transaction”). With respect to the approval of Affiliate Transactions, the
Issuer shall appoint the independent directors of Golub Capital BDC, Inc., the
Issuer’s designated manager under the Issuer’s Limited Liability Company
Agreement (the “Golub BDC”), to act on the Issuer’s behalf, by majority vote (a
majority of such directors, the “Independent Review Party”). Subject to
compliance with applicable laws and regulations and subject to this Agreement
and the Indenture, the Collateral Manager is hereby authorized to effect agency
cross transactions where the Collateral Manager or any of its Affiliates may act
as broker for the Issuer or for the other party in connection with the
acquisition of a Collateral Obligation or Eligible Investment or disposition or
exchange of a Collateral Obligation, Equity Security or Eligible Investment and
receive compensation therefor; provided that, if and to the extent required by
the Advisers Act, such authorization is terminable prior to the completion of
any such agency cross transaction at the Issuer’s option without penalty, such
termination to be effective upon receipt by the Collateral Manager of written
notice from the board of directors of the Golub BDC. The Collateral Manager and
its Affiliates so acting have a potentially conflicting division of loyalties
and responsibilities to both parties to such transactions. The Issuer
understands that Collateral Obligations or Equity Securities that are fair
valued in accordance with the Collateral Manager’s valuation policies generally
will not have readily ascertainable market values and that the fair value
assigned to such Collateral Obligations or Equity Securities, as determined in
good faith by the Collateral Manager in accordance with its policies and
procedures, may not match the next available and reliable market price or, in
retrospect, have been the price at which the Collateral Obligation or Equity
Security could have been purchased or sold. The Issuer acknowledges that the
Collateral Manager or an affiliate thereof may hold or beneficially own all or a
portion of the Outstanding Class C Notes and Interests and that the Collateral
Manager or its affiliates may acquire all or a portion of the other Notes. In
certain circumstances, the interests of the Issuer and/or the holders with
respect to matters as to which the Collateral Manager is advising the Issuer may
conflict with the interests of the Collateral Manager and its Affiliates. The
Issuer hereby acknowledges that various potential and actual conflicts of
interest may exist with respect to the Collateral Manager as described in this
Agreement, the Indenture, the Offering Circular provided by the Issuer for the
Notes or the Form ADV of the Collateral Manager; provided that nothing in this
Section 5 shall be construed as altering the duties of the Collateral Manager as
set forth herein, in the Indenture or under applicable law.

 

15

 

 

Section 6.          Records; Confidentiality.

 

The Collateral Manager shall maintain or cause to be maintained appropriate
books of account and records relating to its services performed hereunder, and
such books of account and records shall be accessible for inspection by
representatives of the Issuer, the Trustee, the Holders, and the Independent
accountants appointed by the Collateral Manager on behalf of the Issuer pursuant
to Article X of the Indenture at any time during normal business hours and upon
not less than three Business Days’ prior notice. The Collateral Manager shall
keep confidential any and all information obtained in connection with the
services rendered hereunder and shall not disclose any such information to
non-affiliated third parties (excluding any Holders and beneficial owners of
Notes) except (a) with the prior written consent of the Issuer, (b) such
information as a Rating Agency shall reasonably request in connection with its
rating of the Notes or supplying credit estimates on any obligation included in
the Assets, (c) in connection with establishing trading or investment accounts
or otherwise in connection with effecting Transactions on behalf of the Issuer,
(d) as required by (i) applicable law, regulation, court order, or a request by
a governmental regulatory agency with jurisdiction over the Collateral Manager
or any of its Affiliates, (ii) the rules or regulations of any self-regulating
organization, body or official having jurisdiction over the Collateral Manager
or any of its Affiliates or (iii) the Irish Stock Exchange, (e) to its
professional advisors (including, without limitation, legal, tax and accounting
advisors), (f) such information as shall have been publicly disclosed other than
in known violation of this Agreement or the provisions of the Indenture or shall
have been obtained by the Collateral Manager on a non-confidential basis, (g)
such information as is necessary or appropriate to disclose so that the
Collateral Manager may perform its duties hereunder, under the Indenture or any
other Transaction Document or (h) general performance information which may be
used by the Collateral Manager, its Affiliates or Owners in connection with
their marketing activities. Notwithstanding the foregoing, it is agreed that the
Collateral Manager may disclose (a) that it is serving as collateral manager of
the Issuer, (b) the nature, aggregate principal amount and overall performance
of the Issuer’s assets, (c) the amount of earnings on the Assets, (d) such other
information about the Issuer, the Assets and the Notes as is customarily
disclosed by managers of collateralized loan obligations and (e) each of its
respective employees, representatives or other agents may disclose to any and
all Persons, without limitation of any kind, the United States federal income
tax treatment and United States federal income tax structure of the transactions
contemplated by the Indenture, this Agreement and the related documents and all
materials of any kind (including opinions and other tax analyses) that are
provided to them relating to such United States federal income tax treatment and
United States income tax structure. For purposes of this Section 6, the Holders
shall not be considered “non-affiliated third parties.”

 

16

 

 

Section 7.          Obligations of Collateral Manager.

 

In accordance with the performance standard set forth in Section 2(a), the
Collateral Manager shall take care to avoid taking any action that would (a)
materially adversely affect the status of the Issuer for purposes of United
States federal or state law, or other law applicable to the Issuer, (b) not be
permitted by the Issuer’s Organizational Instruments, copies of which the
Collateral Manager acknowledges the Issuer has provided to the Collateral
Manager, (c) violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Issuer, including, without limitation,
actions which would violate any United States federal, state or other applicable
securities law that is known by the Collateral Manager to be applicable to it
and, in each case, the violation of which would have a Material Adverse Effect
on the Issuer or have a material adverse effect on the ability of the Collateral
Manager to perform its obligations hereunder, (d) require registration of the
Issuer or the pool of Assets as an “investment company” under Section 8 of the
Investment Company Act or (e) knowingly and willfully adversely affect the
interests of the Holders in the Assets in any material respect (other than (i)
as expressly permitted hereunder or under the Indenture or (ii) in connection
with any action taken in the ordinary course of business of the Collateral
Manager in accordance with its fiduciary duties to its clients). If the
Collateral Manager is ordered by the designated manager of the Issuer or the
requisite Holders or beneficial owners of Notes to take any action which would,
or could reasonably be expected to, in each case in its reasonable business
judgment, have any such consequences, the Collateral Manager shall promptly
notify the Issuer that such action would, or could reasonably be expected to, in
each case in its reasonable business judgment, have one or more of the
consequences set forth above and shall not take such action unless the
designated manager of the Issuer then requests the Collateral Manager to do so
and both a Majority of the Controlling Class and a Majority of the Interests
have consented thereto in writing. Notwithstanding any such request, the
Collateral Manager shall not take such action unless (1) arrangements
satisfactory to it are made to insure or indemnify the Collateral Manager,
Affiliates of the Collateral Manager and shareholders, partners, directors,
members, managers, officers or employees of the Collateral Manager or such
Affiliates from any liability and expense it may incur as a result of such
action and (2) if the Collateral Manager so requests in respect of a question of
law, the Issuer delivers to the Collateral Manager an Opinion of Counsel (from
outside counsel satisfactory to the Collateral Manager) that the action so
requested does not violate any law, rule or regulation of any governmental body
or agency having jurisdiction over the Issuer or over the Collateral Manager.
Neither the Collateral Manager nor its Affiliates, shareholders, partners,
directors, members, managers, officers or employees shall be liable to the
Issuer or any other Person, except as provided in Section 10. Notwithstanding
anything contained in this Agreement to the contrary, any indemnification or
insurance by the Issuer provided for in this Section 7 or Section 10 shall be
payable out of the Assets in accordance with the Priority of Payments, and the
Collateral Manager may take into account such Priority of Payments in
determining whether any proposed indemnity arrangements contemplated by this
Section 7 are satisfactory.

 

17

 

 

Section 8.          Compensation.

 

(a)          As compensation for its performance of its obligations as
Collateral Manager under this Agreement, the Collateral Manager will be entitled
to receive on each Payment Date (in accordance with the Priority of Payments) a
fee (the “Collateral Management Fee”). The Collateral Management Fee shall be
payable on each Payment Date to the extent of the funds available for such
purpose in accordance with the Priority of Payments.

 

The Collateral Management Fee is payable to the Collateral Manager in arrears,
on each Payment Date (prorated for the related Interest Accrual Period) in an
amount equal to 0.25%, per annum (calculated on the basis of the actual number
of days in the applicable Collection Period divided by 360) of the Fee Basis
Amount at the beginning of the Collection Period relating to such Payment Date;
provided that the Collateral Management Fee payable on any Payment Date shall
not include any such fee (or any portion thereof) that has been waived or
deferred by the Collateral Manager pursuant to Section 8(b) of this Agreement no
later than the Determination Date immediately prior to such Payment Date.

 

The Collateral Management Fee is payable on each Payment Date only to the extent
that sufficient Interest Proceeds or Principal Proceeds are available. To the
extent the Collateral Management Fee is not paid on a Payment Date due to
insufficient Interest Proceeds or Principal Proceeds (and such fee was not
voluntarily deferred or waived by the Collateral Manager), the unpaid portion of
the Collateral Management Fee due on such Payment Date (the “Collateral
Management Fee Shortfall Amount”) will be automatically deferred for payment on
the succeeding Payment Date, with interest, in accordance with the Priority of
Payments. Interest on Collateral Management Fee Shortfall Amounts shall accrue
at the Prime Rate for the period beginning on the first Payment Date on which
the related Collateral Management Fee was due (and not paid) through the Payment
Date on which such Collateral Management Fee Shortfall Amount (including accrued
interest) is paid.

 

At the option of the Collateral Manager, by written notice to the Trustee and
the Collateral Administrator, no later than the Determination Date immediately
prior to such Payment Date, on each Payment Date, (i) all or a portion of the
Collateral Management Fees or the Collateral Management Fee Shortfall Amount
(including accrued interest) due and owing on such Payment Date may be deferred
for payment on a subsequent Payment Date, without interest (the “Current
Deferred Management Fee”) and (ii) all or a portion of the previously deferred
Collateral Management Fees or Collateral Management Fee Shortfall Amounts
(collectively, the “Cumulative Deferred Management Fee”) may be declared due and
payable (to the extent there are sufficient Interest Proceeds and Principal
Proceeds therefor).

 

18

 

 

At such time as the Notes are redeemed in connection with an Optional
Redemption, a Tax Redemption or Clean-Up Call Redemption without duplication,
all accrued and unpaid Collateral Management Fees, Current Deferred Management
Fees, Collateral Management Fee Shortfall Amounts (including accrued interest)
and Cumulative Deferred Management Fees (the “Aggregate Collateral Management
Fee”) shall be due and payable to the Collateral Manager.

 

(b)          The Collateral Manager may, in its sole discretion (but shall not
be obligated to), elect to waive all or any portion of the Collateral Management
Fee payable to the Collateral Manager on any Payment Date. Any such election
shall be made by the Collateral Manager delivering written notice thereof to the
Trustee and the Collateral Administrator no later than the Determination Date
immediately prior to such Payment Date. Any election to waive the Collateral
Management Fee may also be made by written standing instructions to the Trustee
and the Collateral Administrator; provided that such standing instructions may
be rescinded by the Collateral Manager at any time.

 

(c)          Except as otherwise set forth herein and in the Indenture, the
Collateral Manager will continue to serve as collateral manager under this
Agreement notwithstanding that the Collateral Manager will not have received
amounts due it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with the Priority of
Payments.

 

(d)          If this Agreement is terminated for any reason, or the Collateral
Manager resigns or is removed, (i) any Collateral Management Fees calculated as
provided in Section 8(a) shall be prorated for any partial period elapsing from
the last Payment Date on which such Collateral Manager received the Collateral
Management Fee to the effective date of such termination, resignation or removal
and (ii) any unpaid Cumulative Deferred Management Fees and Collateral
Management Fee Shortfall Amounts (including related interest) shall be
determined as of the effective date of such termination, resignation or removal
and, in each case, shall be due and payable on each Payment Date following the
effective date of such termination, resignation or removal in accordance with
the Priority of Payments until paid in full. Otherwise, such Collateral Manager
shall not be entitled to any further compensation hereunder for further services
but shall be entitled to receive any expense reimbursement accrued to the
effective date of termination, resignation or removal and any indemnity amounts
owing (or that may become owing) under Section 10. Any Aggregate Collateral
Management Fee expense reimbursement and indemnities owed to such Collateral
Manager or owed to any successor Collateral Manager on any Payment Date shall be
paid pro rata based on the amount thereof then owing to each such Person,
subject to the Priority of Payments.

 

Section 9.          Benefit of the Agreement.

 

The Collateral Manager shall perform its obligations hereunder and under the
Indenture in accordance with the terms of this Agreement and the terms of the
Indenture applicable to it. The Collateral Manager agrees and consents to the
provisions contained in Section 15.1(f) of the Indenture. In addition, the
Collateral Manager acknowledges the pledge under the granting clause of the
Indenture.

 

19

 

 

Section 10.         Limits of Collateral Manager Responsibility.

 

(a)          None of the Collateral Manager, its Affiliates, its Owners or their
respective Related Persons assumes any responsibility under this Agreement
except that the Collateral Manager agrees to render the services required to be
performed by it hereunder and under the terms of the Indenture applicable to it.
The Collateral Manager shall not be responsible for any action or inaction of
the Issuer or the Trustee in following or declining to follow any advice,
recommendation or direction of the Collateral Manager including as set forth in
Section 7. The Indemnified Parties (as defined in Section 10(b)) shall not be
liable to the Issuer, the Trustee, any Holder, any beneficial owner of Notes,
any holder of Interests, the Initial Purchaser, any of their respective
Affiliates, Owners or Related Persons or any other Persons for any act,
omission, error of judgment, mistake of law, or for any claim, loss, liability,
damage, judgments, assessments, settlement, cost, or other expense (including
attorneys’ fees and expenses and court costs) arising out of any investment, or
for any other act or omission in the performance of the Collateral Manager’s
obligations under or in connection with this Agreement or the terms of any other
Transaction Document applicable to the Collateral Manager, incurred as a result
of actions taken or recommended or for any omissions of the Collateral Manager,
or for any decrease in the value of the Assets, except for liability to which
the Collateral Manager would be subject (i) by reason of acts or omissions
constituting bad faith, willful misconduct or gross negligence in the
performance of its duties hereunder and under the terms of the Indenture or (ii)
with respect to the Collateral Manager Information in each Offering Circular,
including, in each case, any amendment or supplement to such information
approved by the Collateral Manager that is contained in any amendment or
supplement to the final offering circular ( including any offering circular
approved in writing by the Collateral Manager for additional notes issued
pursuant to Section 2.13 of the Indenture, or for replacement securities issued
in connection with a Refinancing in part by Class of one or more Classes of
Notes, or any offering circular in connection with a Re-Pricing), as of the date
made, containing any untrue statement of a material fact or omitting to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (the preceding clauses
(i) and (ii) collectively referred to for purposes of this Section 10 as
“Collateral Manager Breaches”). The Collateral Manager shall not be liable for
any consequential, indirect, special, punitive, exemplary or treble damages or
lost profits hereunder or under the Indenture. Nothing contained herein shall be
deemed to waive any liability which cannot be waived under applicable state or
federal law or any rules or regulations adopted thereunder.

 

(b)          The Issuer shall indemnify and hold harmless the Collateral
Manager, its Affiliates and Owners and their respective Related Persons (each,
an “Indemnified Party”) from and against any and all losses, claims, damages,
judgments, assessments, costs or other liabilities (collectively, “Losses”) and
will promptly reimburse each such Indemnified Party for all reasonable fees and
expenses incurred by an Indemnified Party with respect thereto (including
reasonable fees and expenses of counsel) (collectively, “Expenses”) arising out
of or in connection with the issuance of the Notes (including, without
limitation, any untrue statement of material fact contained in each Offering
Circular, or omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, other than Collateral
Manager Information), the transactions contemplated by the applicable Offering
Circular, the Indenture, this Agreement, the other Transaction Documents, any
Underlying Instruments and the performance of the Assets and any acts or
omissions of any such Indemnified Party; provided that such Indemnified Party
shall not be indemnified for any Losses or Expenses incurred as a result of any
Collateral Manager Breach. Notwithstanding anything contained herein to the
contrary, the obligations of the Issuer under Section 10 to indemnify any
Indemnified Party for any Losses or Expenses are non-recourse obligations of the
Issuer payable solely out of the Assets in accordance with the Priority of
Payments set forth in the Indenture.

 

20

 

 

Section 11.         No Joint Venture.

 

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager shall be deemed, for all purposes herein, an independent
contractor and shall, except as otherwise expressly provided herein or in the
Indenture or authorized by the Issuer from time to time, have no authority to
act for or represent the Issuer in any way or otherwise be deemed an agent of
the Issuer. It is acknowledged that neither the Collateral Manager nor any of
its Affiliates has provided or shall provide any tax, accounting or legal advice
or assistance to the Issuer or any other Person in connection with the
transactions contemplated hereby.

 

Section 12.         Term; Termination.

 

(a)          This Agreement shall commence as of the date first set forth above
and shall continue in force until the first of the following occurs: (i) the
final liquidation of the Assets and the final distribution of the proceeds of
such liquidation to the Holders, (ii) the payment in full of the Notes, and the
satisfaction and discharge of the Indenture in accordance with its terms or
(iii) the early termination of this Agreement in accordance with Section 12(b)
or (e) or Section 14.

 

(b)          Subject only to clause (c) below, the Collateral Manager may
resign, upon 90 days’ prior written notice to the Issuer (or such shorter notice
as is acceptable to the Issuer), the Holders and the Trustee; provided that the
Collateral Manager shall have the right to resign immediately upon the
effectiveness of any material change in applicable law or regulations which
renders the performance by the Collateral Manager of its duties hereunder or
under the Indenture to be a violation of such law or regulation.

 

(c)          Notwithstanding the provisions of clause (b) above, no resignation
or removal of the Collateral Manager or termination of this Agreement pursuant
to such clause shall be effective until the date as of which a successor
Collateral Manager shall have been appointed and approved in accordance with
Section 12(d) and has accepted all of the Collateral Manager’s duties and
obligations pursuant to this Agreement in writing (an “Instrument of
Acceptance”) and has assumed such duties and obligations.

 

21

 

 

(d)          Promptly after notice of any removal under Section 14 or any
resignation of the Collateral Manager that is to take place while any of the
Notes are Outstanding, the Issuer shall transmit copies of such notice to the
Trustee (which shall forward a copy of such notice to the Holders) and each
Rating Agency (provided that in the case of S&P, only for so long as any Class A
Notes and/or the Class B Notes remain Outstanding) and shall appoint an
institution as Collateral Manager, at the direction of a Majority of the
Interests, which institution (i) has demonstrated an ability, whether as an
entity or by its principals and employees, to professionally and competently
perform duties similar to those imposed upon the Collateral Manager hereunder,
(ii) is legally qualified and has the capacity to assume all of the
responsibilities, duties and obligations of the Collateral Manager hereunder and
under the applicable terms of the Indenture, (iii) does not cause or result in
the Issuer becoming, or require the pool of Assets to be registered as, an
investment company under the Investment Company Act, (iv) with respect to which
the Global Rating Agency Condition has been satisfied and (vi) has been approved
by a Majority of the Controlling Class.

 

(e)          If (i) a Majority of the Interests fails to nominate a successor
within 30 days of initial notice of the resignation or removal of the Collateral
Manager or (ii) a Majority of the Controlling Class does not approve the
proposed successor nominated by the holders of the Interests within ten days of
the date of the notice of such nomination, then a Majority of the Controlling
Class shall, within 60 days of the failure described in clauses (i) or (ii) of
this sentence, as the case may be, nominate a successor Collateral Manager that
meets the criteria set forth in Section 12(d). If a Majority of the Interests
approves such Controlling Class nominee, such nominee shall become the
Collateral Manager. If no successor Collateral Manager is appointed within 90
days (or, in the event of a change in applicable law or regulation which renders
the performance by the Collateral Manager of its duties under this Agreement or
the Indenture to be a violation of such law or regulation, within 30 days)
following the termination or resignation of the Collateral Manager, any of the
Collateral Manager, a Majority of the Interests and a Majority of the
Controlling Class shall have the right to petition a court of competent
jurisdiction to appoint a successor Collateral Manager, in either such case
whose appointment shall become effective after such successor has accepted its
appointment and without the consent of any holder or beneficial owner of any
Note.

 

(f)          The successor Collateral Manager shall be entitled to the
Collateral Management Fee set forth in Section 8(a) and no compensation payable
to such successor Collateral Manager shall be greater than as set forth in
Section 8(a) without the prior written consent of 100% of the Holders of each
Class of Notes voting separately by Class, including Collateral Manager Notes
and 100% of the holders of the Interests. Upon the later of the expiration of
the applicable notice periods with respect to termination specified in this
Section 12 or in Section 14 and the acceptance of its appointment hereunder by
the successor Collateral Manager, all authority and power of the Collateral
Manager hereunder, whether with respect to the Assets or otherwise, shall
automatically and without action by any person or entity pass to and be vested
in the successor Collateral Manager. The Issuer, the Trustee and the successor
Collateral Manager shall take such action (or the Issuer shall cause the
outgoing Collateral Manager to take such action) consistent with this Agreement
and as shall be necessary to effect any such succession.

 

(g)          If this Agreement is terminated pursuant to this Section 12, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in clause (h) below.

 

22

 

 

(h)          Sections 6, 7 (with respect to any indemnity or insurance provided
thereunder), 10, 12(g) 15, 17, 21, 22, 23 and 25 shall survive any termination
of this Agreement pursuant to this Section 12 or Section 14.

 

Section 13.         Assignments.

 

(a)          Except as otherwise provided in Section 13, the Collateral Manager
may not assign or delegate (except as provided in Section 2(e)) its rights or
responsibilities under this Agreement unless (i) the Global Rating Agency
Condition has been satisfied with respect thereto, (ii) the consent of the
Issuer has been obtained with respect thereto and (iii) such assignment or
delegation has not been disapproved in writing by (A) a Majority of the
Interests and (B) for an assignment to any person who is not an Affiliate of the
Collateral Manager that is a Registered Investment Adviser, a Majority of the
Controlling Class within 30 days notice of such assignment. The Collateral
Manager shall not be required to obtain such consents or satisfy such condition
with respect to a change of control transaction that is deemed to be an
assignment within the meaning of Section 202(a)(1) of the Advisers Act at the
time of any such transaction; provided that, if the Collateral Manager is a
Registered Investment Adviser, the Collateral Manager shall obtain the consent
of the Issuer to such assignment, in a manner consistent with SEC Staff
interpretations of Section 205(a)(2) of the Advisers Act, to any such
transaction.

 

(b)          The Collateral Manager may without satisfaction of the Global
Rating Agency Condition, without obtaining the consent of any holder or
beneficial owner of any Note or any holder of Interests and, so long as such
assignment or delegation does not constitute an “assignment” for purposes of
Section 205(a)(2) of the Advisers Act during such time as the Collateral Manager
is a Registered Investment Adviser, without obtaining the prior consent of the
Issuer, (1) assign any of its rights or obligations under this Agreement to an
Affiliate; provided that such Affiliate (i) has demonstrated an ability, whether
as an entity or by its principals and employees, to professionally and
competently perform duties similar to those imposed upon the Collateral Manager
pursuant to this Agreement, (ii) has the legal right and capacity to act as
Collateral Manager under this Agreement, and (iii) shall not cause the Issuer or
the pool of Assets to become required to register under the provisions of the
Investment Company Act or (2) enter into (or have its parent enter into) any
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all of its asset management business to, another entity;
provided that, at the time of such consolidation, merger, amalgamation or
transfer the resulting, surviving or transferee entity assumes all the
obligations of the Collateral Manager under this Agreement generally and the
other entity has substantially the same investment staff providing investment
management services to the Issuer; provided further that the Collateral Manager
shall deliver prior notice to each Rating Agency (provided that in the case of
S&P, only for so long as any Class A Notes and/or the Class B Notes remain
Outstanding) of any assignment, delegation or combination thereof made pursuant
to this sentence. Upon the execution and delivery of any such assignment by the
assignee, the Collateral Manager will be released from further obligations
pursuant to this Agreement except with respect to its obligations and agreements
arising under Section 10, 12(g), 17, 21 through 23, and 25 in respect of acts or
omissions occurring prior to such assignment and except with respect to its
obligations under Section 15 after such assignment.

 

23

 

 

(c)          This Agreement shall not be assigned by the Issuer without (i) the
prior written consent of (A) the Collateral Manager, (B) a Majority of the
Interests and (C) a Majority of the each Class of Notes (voting separately) and
(ii) satisfaction of the Global Rating Agency Condition, except in the case of
assignment by the Issuer (1) to an entity which is a successor to the Issuer
permitted under the Indenture, in which case such successor organization shall
be bound hereunder and by the terms of said assignment in the same manner as the
Issuer is bound thereunder or (2) to the Trustee as contemplated by the granting
clause of the Indenture. The Issuer has assigned its rights, title and interest
in (but not its obligations under) this Agreement to the Trustee pursuant to the
Indenture; and the Collateral Manager by its signature below agrees to, and
acknowledges, such assignment. Upon assignment by the Issuer, the Issuer shall
use reasonable efforts to cause such assignee to execute and deliver to the
Collateral Manager such documents as the Collateral Manager shall consider
reasonably necessary to effect fully such assignment.

 

(d)          The Issuer shall provide each Rating Agency (provided that in the
case of S&P, only for so long as any Class A Notes and/or the Class B Notes
remain Outstanding) and the Trustee (who shall provide a copy of such notice to
the Controlling Class) with notice of any assignment pursuant to this Section
13.

 

Section 14.         Removal for Cause.

 

(a)          The Collateral Manager may be removed for Cause upon 30 Business
Days’ prior written notice by the Issuer (“Termination Notice”) at the direction
of a Supermajority of the Controlling Class or a Majority of the Interests.
Simultaneous with its direction to the Issuer to remove the Collateral Manager
for Cause, a Majority of the Interests or a Supermajority of the Controlling
Class, as applicable, shall give to the Issuer a written statement setting forth
the reason for such removal (“Statement of Cause”). The Issuer shall deliver to
the Trustee (who shall deliver a copy of such notice to the Holders) a copy of
the Termination Notice and the Statement of Cause within five Business Days of
receipt. No such removal shall be effective (A) until the date as of which a
successor Collateral Manager shall have been appointed in accordance with
Sections 12(d) and (e) and delivered an Instrument of Acceptance to the Issuer
and the removed Collateral Manager and the successor Collateral Manager has
effectively assumed all of the Collateral Manager’s duties and obligations and
(B) unless the Statement of Cause has been delivered to the Issuer as set forth
in this Section 14(a). “Cause” means any of the following:

 

(i)          the Collateral Manager shall willfully and intentionally violate,
or takes any action that it actually knows breaches, any material provision of
this Agreement or the Indenture applicable to it (not including a willful and
intentional breach that results from a good faith dispute regarding reasonable
alternative courses of action or interpretation of instructions or provisions of
the relevant Transaction Documents);

 

24

 

 

(ii)         the Collateral Manager shall breach any material provision of this
Agreement or any terms of the Indenture applicable to it (other than as covered
by clause (i) and it being understood that failure to meet any Concentration
Limitation, Collateral Quality Test or Coverage Test is not a breach for
purposes of this clause (ii)), which breach would reasonably be expected to have
a Material Adverse Effect on any Class of Noteholders and shall not cure such
breach (if capable of being cured) within 30 days after the earlier to occur of
a Responsible Officer of the Collateral Manager receiving notice or having
actual knowledge of such breach, unless, if such breach is remediable, the
Collateral Manager has taken action commencing the cure thereof within such 30
day period that the Collateral Manager believes in good faith will remedy such
breach within 60 days after the earlier to occur of a Responsible Officer
receiving notice or having actual knowledge thereof;

 

(iii)        the failure of any representation, warranty, certification or
statement made or delivered by the Collateral Manager in or pursuant to this
Agreement or the Indenture to be correct in any material respect when made which
failure (A) would reasonably be expected to have a Material Adverse Effect on
any Class of Noteholders and (B) is not corrected by the Collateral Manager
within 30 days of a Responsible Officer of the Collateral Manager receiving
notice of such failure, unless, if such failure is remediable, the Collateral
Manager has taken action commencing the cure thereof within such 30 day period
that the Collateral Manager believes in good faith will remedy such failure
within 60 days after the earlier to occur of a Responsible Officer receiving
notice thereof or having actual knowledge thereof;

 

(iv)        the Collateral Manager is wound up or dissolved or there is
appointed over it or a substantial part of its assets a receiver, administrator,
administrative receiver, trustee or similar officer; or the Collateral Manager
(A) ceases to be able to, or admits in writing its inability to, pay its debts
as they become due and payable, or makes a general assignment for the benefit
of, or enters into any composition or arrangement with, its creditors generally;
(B) applies for or consents (by admission of material allegations of a petition
or otherwise) to the appointment of a receiver, trustee, assignee, custodian,
liquidator or sequestrator (or other similar official) of the Collateral Manager
or of any substantial part of its properties or assets in connection with any
winding up, liquidation, reorganization or other relief under any bankruptcy,
insolvency, receivership or similar law, or authorizes such an application or
consent, or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Collateral Manager and
continue undismissed for 60 days; (C) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency, dissolution, or
similar law, or authorizes such application or consent, or proceedings to such
end are instituted against the Collateral Manager without such authorization,
application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency or
the issuance of an order for relief; or (D) permits or suffers all or any
substantial part of its properties or assets to be sequestered or attached by
court order and the order (if contested in good faith) remains undismissed for
60 days;

 

(v)         the occurrence and continuation of an Event of Default pursuant to
Section 5.1(a), (b) or (c) under the Indenture that results primarily from any
material breach by the Collateral Manager of its duties under this Agreement or
under the Indenture which breach or default is not cured within any applicable
cure period; or

 

25

 

 

(vi)        (A) the occurrence of an act by the Collateral Manager that
constitutes fraud or criminal activity in the performance of its obligations
under this Agreement (as determined pursuant to a final adjudication by a court
of competent jurisdiction) or the Collateral Manager being indicted for a
criminal offence materially related to its business of providing asset
management services, or (B) any Responsible Officer of the Collateral Manager
primarily responsible for the performance by the Collateral Manager of its
obligations under this Agreement (in the performance of his or her investment
management duties) is indicted for a criminal offense materially related to the
business of the Collateral Manager providing asset management services and
continues to have responsibility for the performance by the Collateral Manager
under this Agreement for a period of 30 days after such indictment.

 

(b)          If any of the events specified in clauses (a)(i) through (vi) of
this Section 14 shall occur, the Collateral Manager shall give prompt written
notice thereof to the Issuer, the Holders, the Trustee, and each Rating Agency
(provided that in the case of S&P, only for so long as any Class A Notes and/or
the Class B Notes remain Outstanding); provided that if any of the events
specified in Section 14(a)(iv) shall occur, the Collateral Manager shall give
written notice thereof to the Issuer, the Trustee, and each Rating Agency
(provided that in the case of S&P, only for so long as any Class A Notes and/or
the Class B Notes remain Outstanding) immediately upon the Collateral Manager’s
becoming aware of the occurrence of such event. A Majority of each Class of
Notes, voting separately by Class, and a Majority of the Interests may waive any
event described in Section 14(a)(i), (ii), (iii), (v) or (vi) as a basis for
termination of this Agreement and removal of the Collateral Manager under this
Section 14. In no event will the Trustee be required to determine whether or not
Cause exists for the removal of the Collateral Manager.

 

(c)          Unless all Notes are Collateral Manager Notes, Collateral Manager
Notes will be disregarded and have no voting rights with respect to any vote in
respect of (i) the removal of the Collateral Manager for “cause” under this
Section 14 and (ii) the waiver of any event constituting “cause” as a basis for
termination of this Agreement and removal of the Collateral Manager, and such
Notes will be deemed not to be Outstanding in connection with any such vote,
except that only Notes that a trust officer of the Trustee actually knows, based
solely on transfer certificates received pursuant to the Indenture, to be
Collateral Manager Notes shall be so disregarded. Collateral Manager Notes will
have voting rights with respect to all other matters as to which the holders of
the Notes of the applicable Classes are entitled to vote. In connection with any
vote under this Agreement, in determining whether the holders of the requisite
aggregate outstanding principal amount of Notes have given any request, demand,
authorization, direction, notice, consent or waiver or made any proposal, if
Collateral Manager Notes are disregarded and deemed not to be Outstanding in
connection with such vote and a Class of Notes entitled to vote is comprised
entirely of Collateral Manager Notes, then, unless all Classes of Notes are
comprised entirely of Collateral Manager Notes, the next most senior Class of
Notes that is not comprised entirely of Collateral Manager Notes shall be
entitled to exercise the specified voting rights, disregarding any Collateral
Manager Notes, in lieu of such other Class of Notes.

 

(d)          If the Collateral Manager is removed pursuant to this Section 14,
the Issuer shall have, in addition to the rights and remedies set forth in this
Agreement, all of the rights and remedies available with respect thereto at law
or equity.

 

26

 

 

Section 15.         Obligations of Resigning or Removed Collateral Manager.

 

(a)          On, or as soon as practicable after, the date any resignation or
removal is effective, the Collateral Manager shall (at the Issuer’s expense):

 

(i)          deliver to the Issuer or to such other Person as the Issuer shall
instruct all property and documents of the Issuer or otherwise relating to the
Assets then in the custody of the Collateral Manager;

 

(ii)         deliver to the Trustee an accounting with respect to the books and
records delivered to the Trustee or the successor Collateral Manager appointed
pursuant to Section 12; and

 

(iii)        agree to cooperate with all reasonable requests related to any
proceedings, even after its resignation or removal, which arise in connection
with this Agreement or the Indenture, assuming the Collateral Manager has
received an indemnity in form reasonably satisfactory to the Collateral Manager
from an entity reasonably satisfactory to the Collateral Manager, and expense
reimbursement reasonably satisfactory to the Collateral Manager.

 

(b)          Notwithstanding such resignation or removal, the Collateral Manager
shall remain liable for its obligations under Section 10 and its acts or
omissions giving rise thereto and for any expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) in respect of or arising out of a Collateral Manager
Breach, subject to the limitations of liability set forth in Section 10.

 

Section 16.         Representations and Warranties.

 

(a)          The Issuer hereby represents and warrants to the Collateral Manager
as follows:

 

(i)          The Issuer has been duly organized and is validly existing under
the laws of the State of Delaware, has the full power and authority to own its
assets and the securities proposed to be owned by it and included in the Assets
and to transact the business in which it is presently engaged and is duly
qualified under the laws of each jurisdiction where its ownership or lease of
property, the conduct of its business or the performance of this Agreement, the
Indenture and the Notes require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a Material Adverse Effect on the Issuer.

 

27

 

 

(ii)         The Issuer has full power and authority to execute, deliver and
perform all of its obligations under this Agreement, the Indenture and the Notes
and has taken all necessary action to authorize this Agreement and the execution
and delivery of this Agreement and the performance of all obligations imposed
upon it hereunder, and, as of the Closing Date, will have taken all necessary
action to authorize the Indenture and the Notes and the execution, delivery and
performance of this Agreement, the Indenture and the Notes and the performance
of all obligations imposed upon it thereunder. No consent of any other Person
including, without limitation, members and creditors of the Issuer, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing (other than any filings pursuant to the UCC required
under the Indenture and necessary to perfect any security interest granted
thereunder) or declaration with, any governmental authority is required by the
Issuer in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, the Indenture or the Notes or the obligations
imposed upon the Issuer hereunder and thereunder. This Agreement has been, and
each instrument and document to which the Issuer is a party required hereunder
or under the Indenture or the Notes will be, executed and delivered by a
Responsible Officer of the Issuer, and this Agreement constitutes, and each
instrument or document required hereunder to which the Issuer is a party, when
executed and delivered hereunder, will constitute, the legally valid and binding
obligation of the Issuer enforceable against the Issuer in accordance with its
terms, subject, as to enforcement, (A) to the effect of bankruptcy,
receivership, insolvency, winding-up or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency, winding-up or similar event applicable to
the Issuer and (B) to general equitable principles (whether enforceability of
such principles is considered in a proceeding at law or in equity).

 

(iii)        The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder and under the Indenture will not
violate any provision of any existing law or regulation binding on the Issuer,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Issuer, or the Organizational Instruments of, or any
securities issued by, the Issuer or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Issuer is a party or
by which the Issuer or any of its assets may be bound, the violation of which
would have a Material Adverse Effect on the Issuer, and will not result in or
require the creation or imposition of any lien on any of its property, assets or
revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking (other than the lien of
the Indenture).

 

(iv)        The Issuer is not in violation of its Organizational Instruments or
in breach or violation of or in default under any contract or agreement to which
it is a party or by which it or any of its property may be bound, or any
applicable statute or any rule, regulation or order of any court, government
agency or body having jurisdiction over the Issuer or its properties, the breach
or violation of which or default under which would have a material adverse
effect on the validity or enforceability of this Agreement or the provisions of
the Indenture applicable to the Issuer, or the performance by the Issuer of its
duties hereunder or thereunder.

 

(v)         The Issuer acknowledges that it has received Part 2A, of GC Advisors
LLC’s Form ADV filed with the Securities and Exchange Commission and relevant
Part 2B, each as required by Rule 204-3 under the Adviser’s Act, at or prior to
execution of this Agreement.

 

(b)          The Collateral Manager hereby represents and warrants to the
Issuer, as of the date hereof, as follows:

 

28

 

 

(i)          The Collateral Manager is a limited liability company duly
organized and validly existing and in good standing under the laws of the State
of Delaware and has full power and authority to own its assets and to transact
the business in which it is currently engaged, and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where the
performance of this Agreement would require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a material adverse effect on the ability of the Collateral
Manager to perform its obligations under this Agreement and the provisions of
the Indenture applicable to the Collateral Manager, or on the validity or
enforceability of this Agreement and the provisions of the Indenture applicable
to the Collateral Manager.

 

(ii)         The Collateral Manager has full power and authority to execute and
deliver this Agreement and to perform all of its obligations required hereunder
and under the provisions of the Indenture applicable to the Collateral Manager,
and has taken all necessary action to authorize this Agreement on the terms and
conditions hereof and the execution and delivery of this Agreement and the
performance of all obligations required hereunder and under the terms of the
Indenture applicable to the Collateral Manager. No consent of any other Person,
including, without limitation, members and creditors of the Collateral Manager,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required by the Collateral Manager or any Affiliate thereof in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement or the obligations imposed on the Collateral
Manager hereunder or under the terms of the Indenture applicable to the
Collateral Manager other than those which have been obtained or made. No
representation is made herein with respect to the requirements of state
securities laws or regulations. This Agreement has been executed and delivered
by a Responsible Officer of the Collateral Manager, and this Agreement
constitutes the valid and legally binding obligations of the Collateral Manager
enforceable against the Collateral Manager in accordance with its terms,
subject, as to enforcement, (A) to the effect of bankruptcy, insolvency,
winding-up or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency, winding-up or similar event applicable to the Collateral Manager and
(B) to general equitable principles (whether enforceability of such principles
is considered in a proceeding at law or in equity).

 

(iii)        The execution, delivery and performance of this Agreement and the
terms of the Indenture applicable to the Collateral Manager will not violate any
provision of any existing law or regulation binding on the Collateral Manager
(except that no representation is made herein with respect to the requirements
of state securities laws or regulations), or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on the
Collateral Manager, or the Organizational Instruments of, or any securities
issued by, the Collateral Manager or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Collateral Manager is
a party or by which the Collateral Manager or any of its assets may be bound,
the violation of which would have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager or which
would reasonably be expected to adversely affect in a material manner its
ability to perform its obligations hereunder or under the Indenture.

 

29

 

 

(iv)        There is no charge, investigation, action, suit or proceeding before
or by any court pending or, to the actual knowledge of the Collateral Manager,
threatened, that, if determined adversely to the Collateral Manager, would have
a material adverse effect upon the performance by the Collateral Manager of its
duties under this Agreement or the provisions of the Indenture applicable to the
Collateral Manager.

 

(v)         The Collateral Manager Information, as of its date, and only with
respect to the Collateral Manager Offering Circular Information in the Final
Offering Circular, as of the date of the Final Offering Circular and the Closing
Date, does not and will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(c)          The Collateral Manager makes no representation, express or implied,
with respect to the Issuer or the disclosure with respect to the Issuer.

 

(d)          The Collateral Manager is a Registered Investment Adviser.

 

Section 17.         Limited Recourse; No Petition.

 

The Collateral Manager hereby agrees that it shall not institute against, or
join any other Person in instituting against the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
or other proceedings under United States federal or state or other bankruptcy or
similar laws until at least one year (or, if longer, the applicable preference
period then in effect) plus one day after payment in full of all Notes issued
under the Indenture (and any other debt obligations of the Issuer that have been
rated upon issuance by any Rating Agency at the request of the Issuer); provided
that nothing in this Section 17 shall preclude the Collateral Manager from (A)
taking any action prior to the expiration of such applicable preference period
in (x) any case or proceeding voluntarily filed or commenced by the Issuer or
(y) any insolvency proceeding filed or commenced against the Issuer by any
Person other than the Collateral Manager or (B) commencing against the Issuer or
any of its properties any legal action that is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding. The Collateral
Manager hereby acknowledges and agrees that the Issuer’s obligations hereunder
will be solely the limited liability company obligations of the Issuer, and that
the Collateral Manager will not have any recourse to any of the partners,
members, managers, officers, employees, shareholders or Affiliates of the Issuer
with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any Transactions contemplated hereby.
Notwithstanding any other provisions hereof or of any other transaction
document, recourse in respect of any obligations of the Issuer to the Collateral
Manager hereunder or thereunder will be limited to the Assets as applied in
accordance with the Priority of Payments pursuant to the Indenture and, on the
exhaustion of the Assets, all claims against the Issuer arising from this
Agreement or any Transaction Document or any Transactions contemplated hereby or
thereby shall be extinguished and shall not revive. This Section 17 shall
survive the termination of this Agreement for any reason whatsoever.

 

30

 

 

Section 18.         Notices.

 

Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly given, made and received when
delivered against receipt or upon actual receipt of registered or certified
mail, postage prepaid, return receipt requested, or, in the case of telecopier
notice, when received in legible form, addressed as set forth below:

 

(a)          If to the Issuer:

 

Golub Capital
BDC CLO 2014 LLC

c/o Puglisi & Associates



850 Library Avenue, Suite 204
Newark, DE 19711

 

With a copy to:

 

GC Advisors LLC
150 South Wacker Drive, Suite 800

Chicago, Illinois 60606

Telecopier No.: (312) 201-9167
Attention: David Golub

 

(b)          If to the Collateral Manager:

 

GC Advisors LLC

150 South Wacker Drive, Suite 800

Chicago, Illinois 60606

Telecopier No.: (312) 201-9167
Attention: David Golub

 

31

 

 

with a copy to:

 

GC Advisors LLC
666 5th Avenue, 18th Floor

New York, New York 10103

Telephone No.: (212) 750-6060
Telecopier No.: (212) 750-5505
Attention: David Golub

 

with a copy to:

 

Dechert LLP
100 N. Tryon Street
Suite 4000
Charlotte, NC 28202
Telephone No.: (704) 339-3100
Telecopier No.: (704) 339-3101
Attention: John Timperio

 

(c)          If to the Trustee:

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services—Golub Capital BDC 2014 LLC

 

(d)          If to the Holders:

 

At their respective addresses set forth in the Register, as applicable.

 

Any party may change the address or telecopy number to which communications or
copies directed to such party are to be sent by giving notice to the other
parties of such change of address or telecopy number in conformity with the
provisions of this Section 18 for the giving of notice.

 

Section 19.         Binding Nature of Agreement; Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns as provided herein.

 

Section 20.         Entire Agreement; Amendment.

 

(a)          This Agreement and the Indenture contain the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
and thereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

32

 

 

(b)          This Agreement may not be modified, supplemented or amended other
than by an agreement in writing executed by the parties hereto and (other than
(1) in respect of a modification or amendment of the type that may be made to
the Indenture without consent of any Holders of Notes or Interests (it being
understood that any proposed modification or amendment to this Agreement of the
type that may be made pursuant to Section 8.1 of the Indenture shall be subject
to the corresponding notice and Noteholder objection provisions, if any, set
forth in Section 8.1 of the Indenture) or (2) an amendment required by or to
comply with law, rule or regulation) with the written consent of (A) (i) a
Majority of each Class of Notes entitled to vote or (ii) the percentage
sufficient to meet the Holder of Notes requirements for such modification,
supplement or amendment if it were made to the Indenture, whichever is greater
(it being understood that any proposed modification or amendment to this
Agreement of the type that may be made pursuant to Sections 8.1 and 8.2 of the
Indenture shall be subject to the corresponding notice and Noteholder objection
provisions, if any, set forth Sections 8.1 and 8.2 of the Indenture), and (B) a
Majority of the Interests. Any amendment to this Agreement that is not solely to
cure an ambiguity or inconsistency or of a formal, minor or technical nature
shall be subject to the satisfaction of the Global Rating Agency Condition in
respect thereto.

 

Section 21.         Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

Section 22.         Submission to Jurisdiction.

 

With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any of the
parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.

 

Each of the Collateral Manager and the Issuer irrevocably consents to the
service of any and all process in any action or proceeding by the mailing or
delivery of copies of such process to it at the office to which notices are sent
to it.

 

33

 

 

Section 23.         Waiver of Jury Trial.

 

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.

 

Section 24.         Conflict with the Indenture.

 

In respect of any conflict between the terms of this Agreement and the Indenture
or actions required under the terms of the Indenture and the terms of this
Agreement, the terms of the Indenture shall control.

 

Section 25.         Subordination; Assignment of Agreement.

 

The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Article XI of the Indenture as if the Collateral Manager were a party to the
Indenture and hereby consents to the assignment of this Agreement as provided in
Section 15.1 of the Indenture.

 

Section 26.         Indulgences Not Waivers.

 

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

34

 

 

 

Section 27.         Costs and Expenses.

 

Except as otherwise agreed to by the parties hereto, the costs and expenses
(including the fees and disbursements of counsel and accountants but excluding
all overhead costs and employees’ salaries) of the Collateral Manager and of the
Issuer incurred in connection with the negotiation and preparation of and the
execution of this Agreement and any amendment hereto, and all matters incidental
thereto, shall be borne by the Issuer. The Issuer will reimburse the Collateral
Manager for expenses including fees and out-of pocket expenses reasonably
incurred by the Collateral Manager in connection with the services provided
under this Agreement including, without limitation, (a) legal advisers,
consultants, rating agencies, accountants, brokers and other professionals
retained by the Issuer or the Collateral Manager (on behalf of the Issuer), (b)
asset pricing and asset rating services, compliance services and software, and
accounting, programming and data entry services directly related to the
management of the Assets, (c) all taxes, regulatory and governmental charges
(not based on the income of the Collateral Manager), insurance premiums or
expenses, (d) any and all costs and expenses incurred in connection with the
acquisition, disposition of investments on behalf of the Issuer (whether or not
actually consummated) and management thereof, including attorneys’ fees and
disbursements, (e) any fees, expenses or other amounts payable to the Rating
Agencies, (f) preparing reports to holders of the Notes, (g) reasonable travel
expenses (including without limitation airfare, meals, lodging and other
transportation) undertaken in connection with the performance by the Collateral
Manager of its obligations under duties pursuant this Agreement and the
Indenture, (h) expenses and costs in connection with any investor conferences,
(i) any broker or brokers in consideration of brokerage services provided to the
Collateral Manager in connection with the sale or purchase of any Collateral
Obligation, Equity Security, Eligible Investment or other assets received in
respect thereof, (j) bookkeeping, accounting or recordkeeping services obtained
or maintained with respect to the Issuer (including those services rendered at
the behest of the Collateral Manager), (k) software programs licensed from a
third party and used by the Collateral Manager in connection with servicing the
Assets, (l) fees and expenses incurred in obtaining the Market Value of
Collateral Obligations (including without limitation fees payable to any
nationally recognized pricing service), (m) audits incurred in connection with
any consolidation review, (n) any extraordinary costs and expenses incurred by
the Collateral Manager in the performance of its obligations under this
Agreement and the Indenture and (o) as otherwise agreed upon by the Issuer and
the Collateral Manager. In addition, the Issuer will pay or reimburse the costs
and expenses (including fees and disbursements of counsel and accountants) of
the Collateral Manager and the Issuer incurred in connection with or incidental
to the entering into of this Agreement or any amendment thereof. To the extent
any such costs and expenses are incurred for the benefit of the Issuer and other
clients advised by the Collateral Manager, the Collateral Manager shall make a
good faith allocation of such costs and expenses among all such clients and the
Issuer. The fees and expenses payable to the Collateral Manager on any Payment
Date are payable only as described under the Priority of Payments.

 

Section 28.         Third Party Beneficiary.

 

The parties hereto agree that the Trustee on behalf of the Secured Parties shall
be a third party beneficiary of this Agreement, and shall be entitled to rely
upon and enforce such provisions of this Agreement to the same extent as if each
of them were a party hereto. For the avoidance of doubt, the Noteholders will
not be third party beneficiaries of this Agreement.

 

Section 29.         Titles Not to Affect Interpretation.

 

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

 

Section 30.         Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts by telegraphic or
other written form of communication, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

35

 

 

Section 31.         Provisions Separable.

 

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

 

Section 32.         Gender.

 

Words used herein, regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

 

Section 33.         Communications with Rating Agencies.

 

The Collateral Manager shall, on behalf of the Issuer, take all steps required
for the Issuer to comply with its obligations under the Indenture and under each
rating application letter and any related side letters, in each case in respect
of Rule 17g-5 under the Exchange Act.

 

Section 34.         No Waiver of Statutory Rights.

 

The Issuer understands that certain provisions of this Agreement, including, but
not limited to, Section 2, Section 3, Section 4, Section 5, Section 6, Section
7, Section 10 and Section 23, may serve to limit the potential liability of the
Collateral Manager or other rights of the Issuer and has had the opportunity to
consult with the Collateral Manager as well as the Issuer’s other professional
advisers or legal counsel as to the effect of this provision. The Issuer further
understands that certain federal and state securities laws, including, but not
limited to, the Advisers Act, may impose liability or allow for legal remedies
even where the Collateral Manager has acted in good faith and that the rights
under those laws may be non-waivable. Nothing in this Agreement shall, in any
way, constitute a waiver or limitation by the Issuer of any rights which may not
be so waived or limited in accordance with applicable law.

 

 

36

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Management
Agreement as of the date first written above.

 

  Golub Capital BDC CLO 2014 LLC           By: Golub Capital BDC, Inc.,     its
designated manager             By: /s/ Ross. A. Teune       Name: Ross A. Teune
      Title: Chief Financial Officer and Treasurer

 

Golub Capital BDC CLO 2014 LLC

Collateral Management Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Management
Agreement as of the date first written above.

 

  GC ADVISORS LLC,         By: /s/ Francis P. Straub III     Name: Francis P.
Straub III     Title: Chief Financial Officer and Chief Accounting Officer

 

Golub Capital BDC CLO 2014 LLC

Collateral Management Agreement

 

 

 

